
	

113 S2146 IS: Patent Fee Integrity Act
U.S. Senate
2014-03-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		113th CONGRESS
		2d Session
		S. 2146
		IN THE SENATE OF THE UNITED STATES
		
			March 13, 2014
			Mrs. Feinstein (for herself, Mr. Coburn, Ms. Klobuchar, and Mr. Flake) introduced the following bill; which was read twice and referred to the Committee on the Judiciary
		
		A BILL
		To establish a United States Patent and Trademark Office Innovation Promotion Fund, and for other
			 purposes. 
	
	
		
			1.
			Short title
			This Act may be cited as the Patent Fee Integrity Act.
		
			2.
			Patent and Trademark Office Funding
			
				(a)
				Definitions
				In this Act:
				
					(1)
					Director
					The term Director means the Director of the United States Patent and Trademark Office.
				
					(2)
					Fund
					The term Fund means the United States Patent and Trademark Office Innovation Promotion Fund established under
			 subsection (c).
				
					(3)
					Office
					The term Office means the United States Patent and Trademark Office.
				
					(4)
					Trademark Act of 1946
					The term Trademark Act of 1946 means the Act entitled An Act to provide for the registration and protection of trademarks used in commerce, to carry out
			 the provisions of certain international conventions, and for other
			 purposes, approved July 5, 1946 (15 U.S.C. 1051 et seq.) (commonly referred to as the Trademark Act of 1946 or the Lanham Act).
				
				(b)
				Funding
				
					(1)
					In general
					Section 42 of title 35, United States Code, is amended—
					
						(A)
						in subsection (b), by striking Patent and Trademark Office Appropriation Account and inserting United States Patent and Trademark Office Innovation Promotion Fund; and
					
						(B)
						in subsection (c),
						
							(i)
							in paragraph (1)—
							
								(I)
								by striking To the extent and all that follows through fees and inserting Fees; and
							
								(II)
								by striking shall be collected by and shall, subject to paragraph (3), be available to the Director and inserting shall be collected by the Director and shall be available to the Director  until expended;
							
							(ii)
							by striking paragraph (2); and
						
							(iii)
							by redesignating paragraph (3) as paragraph (2).
						
					(2)
					Effective date
					The amendments made by paragraph (1) shall take effect on the first day of the first fiscal year
			 that begins on or after the date of enactment of this Act.
				
				(c)
				USPTO revolving fund
				
					(1)
					Establishment
					There is established in the Treasury of the United States a revolving fund to be known as the United States Patent and Trademark Office Innovation Promotion Fund. Any amounts in the Fund shall be available for use by the Director without fiscal year
			 limitation.
				
					(2)
					Derivation of resources
					
						(A)
						In general
						There shall be deposited into the Fund on or after the effective date described in subsection
			 (b)(2)—
						
							(i)
							any fees collected under title 35, United States Code; and
						
							(ii)
							any fees collected under the Trademark Act of 1946.
						
						(B)
						Remaining balances
						There shall be deposited in the Fund, on the effective date described in subsection (b)(2), any
			 available unobligated balances remaining in the Patent and Trademark
			 Office
			 Appropriation Account, and in the Patent and Trademark Fee Reserve Fund
			 established under section 42(b)(2) of title 31, United States Code, as in
			 effect on the date before the effective date. Upon the payment of all
			 obligated amounts in the Patent and Trademark Fee Reserve Fund, the Patent
			 and Trademark Fee Reserve Fund shall be terminated.
					
					(3)
					Expenses
					Amounts deposited into the Fund under paragraph (2) shall be available, without fiscal year
			 limitation, to cover—
					
						(A)
						all expenses to the extent consistent with the limitation on the use of fees set forth in section
			 42(c) of title 35, United States Code, including all administrative and
			 operating expenses, determined in the discretion of the Director to be
			 ordinary and reasonable, incurred by the Director for the continued
			 operation of all services, programs, activities, and duties of the Office
			 relating to patents and trademarks, as such services, programs,
			 activities, and duties are described under—
						
							(i)
							title 35, United States Code; and
						
							(ii)
							the Trademark Act of 1946; and
						
						(B)
						all expenses incurred pursuant to any obligation, representation, or other commitment of the
			 Office.
					
				(d)
				Annual report and operation plan
				Not later than 60 days after the end of each fiscal year, the Director shall submit to Congress a
			 report that—
				
					(1)
					summarizes the operations of the Office for the preceding fiscal year, including financial details
			 and staff levels broken down by each major activity of the Office;
				
					(2)
					describes the long-term modernization plans of the Office;
				
					(3)
					sets forth details of any progress towards such modernization plans made in the preceding fiscal
			 year; and
				
					(4)
					includes the results of the most recent audit carried out under subsection (f).
				
				(e)
				Annual spending plan
				
					(1)
					In general
					Not later than 30 days after the beginning of each fiscal year, the Director shall notify the
			 Committee on Appropriations of the Senate and the Committee on
			 Appropriations of the House of Representatives of the plan for the
			 obligation and expenditure by the Office of the total amount of the funds
			 for that fiscal year in accordance with section 605 of the Science, State,
			 Justice, Commerce, and Related Agencies Appropriations Act, 2006 (Public
			 Law 109–108; 119 Stat. 2334).
				
					(2)
					Contents
					Each plan under paragraph (1) shall—
					
						(A)
						summarize the operations of the Office for the current and next  fiscal year, including financial
			 details and
			 staff levels with respect to major activities; and
					
						(B)
						detail the operating plan of the Office, including specific expense and staff needs, for the
			 current and next  fiscal year.
					
				(f)
				Audit
				The Director shall, on an annual basis, provide for an independent audit of the financial
			 statements of the Office. Such audit shall be conducted in accordance with
			 generally accepted accounting principles.
			
				(g)
				Budget
				The Fund shall prepare and submit each year to the President a business-type budget in such manner,
			 and before such date, as the President prescribes by regulation.
			
